DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4 as submitted on 19 July 2019 are pending.
Claims 1-4, as further amended by examiner’s amendment presented herein, are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Young Sun Kwon on 7 June 2021.

The application has been amended as follows: 
1. (Currently Amended) 	A tandem mass spectrometry data processing system for processing MSn spectrum data obtained by performing a mass spectrometry for 
a) a product ion assignment determiner 
for obtaining mass-to-charge-ratio values of a plurality of ions selected as the precursor ions from MSn-1 spectrum data obtained by an actual measurement, where a difference of the mass-to-charge ratio values is less than 0.5Da, and 
for determining, for each product ion, which precursor ion among the plurality of precursor ions is an origin of the product ion, by verifying consistency between a composition formula estimated from a mass-to-charge ratio of the product ion and each of composition formulae estimated from the mass-to-charge ratios of the precursor ions, or by determining a similarity between a mass defect which is a portion after a decimal point of a mass-to-charge- ratio value in atomic mass unit (Da) of the product ion and a mass defect which is a portion after a decimal point of a mass-to-charge-ratio value in Da of each precursor ion; and 
b) a data separator for reconstructing MS" spectrum data of product ions for each of the precursor ions, based on a result of a determination by the product ion assignment determiner.

The remaining claims are as presented in the amendments of 19 July 2019.
Allowable Subject Matter
Claims 1-4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862